                Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 1 of 27



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    MIDLAND DIVISION

COIL CHEM LLC                                  )
          and                                  )
NOLES INTELLECTUAL                             )
PROPERTIES, LLC,                               )
  PLAINTIFFS,                                  )
                                               )      Cause No. 7:19-cv-00225
V.                                             )
                                               )      JURY TRIAL DEMANDED
DURACHEM PRODUCTION CO.                        )
            and                                )
JAMES BUCK BRIGGS                              )
                  Defendants                   )
______________________________                 )

                            PLAINTIFFS’ ORIGINAL COMPLAINT


          1.      Coil Chem LLC (“Coil”) and Noles Intellectual Property, LLC (“Noles IP”)

(collectively referred to as Plaintiffs or “Coil Chem”) files this Original Complaint and demand

for jury trial seeking relief from patent infringement, misappropriation of trade secrets and

confidential information, breach of contract, and unjust enrichment by James Buck Briggs

(“Briggs”) and Durachem Production Company, LLC (“Durachem”) (collectively referred to as

“Defendants”).

     I.        THE PARTIES

          2. Plaintiff Coil is an Oklahoma Limited Liability Company, with its principal place of

               business located at 2103 E Ladd Rd Washington, OK 73093.

          3. Plaintiff Noles IP is an Oklahoma Limited Liability Company, with its principal place

               of business located at 2103 E. Ladd Rd., Washington, OK 73093.
           Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 2 of 27



      4. Defendant Durachem is a Texas Limited Liability Company with its principal place

         of business at 2495 N. Hwy 385, Andrews, TX 79714 and a registered agent for

         service of process at the same address.

      5. On information and belief, Durachem makes, uses, sells, and offers to sell products

         and systems throughout Texas, including in this judicial district, and introduces

         products and systems that infringe into the stream of commerce knowing that they

         would be sold in Texas and this judicial district.

      6. Defendant James Buck Briggs is a person having a postal address at 2495 N. Hwy

         385, Andrews, TX 79714.

      7. On information and belief, James Buck Briggs, as an employee of Durachem, makes,

         uses, sells, and offers to sell products and systems throughout Texas, including in this

         judicial district.

II.      JURISDICTION AND VENUE

      8. This is an action for patent infringement arising under the patent laws of the U.S., 35

         U.S.C. §§ 1 et seq. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§

         1331 and 1338(a).

      9. This is an action for misappropriation of trade secrets by James Buck Briggs and

         Durachem Production Company, LLC (“Durachem”) under 18 U.S.C. § 1836 et seq.

         This Court has subject matter jurisdiction pursuant to 18 U.S.C. § 1836 (d).

      10. This is an action for misappropriation of trade secrets by James Buck Briggs and

         Durachem under the Texas Uniform Trade Secrets Act (CPRC, Title 6, Chapter 134A).

         This Court has subject matter jurisdiction pursuant to 28 U.S. Code §§ 1332 and 1367.

      11. This Court has personal jurisdiction over Durachem because: Durachem has minimum

         contacts within the State of Texas and this judicial district; Durachem has purposefully
               Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 3 of 27



              availed itself of the privileges of conducting business in the State of Texas and in this

              judicial district; Durachem regularly conducts business within the State of Texas and

              within this judicial district; and Noles Intellectual Properties’ cause of action arises

              directly from Durachem’s business contacts and other activities in the State of Texas

              and in this judicial district.

       12. This Court has personal jurisdiction over James Buck Briggs because: James Buck

              Briggs has minimum contacts within the State of Texas and this judicial district; James

              Buck Briggs, as an employee of Durachem has purposefully availed himself of the

              privileges of conducting business in the State of Texas and in this judicial district;

              James Buck Briggs, on behalf of Durachem regularly conducts business within the

              State of Texas and within this judicial district; and Coil Chem’s causes of action arises

              directly from James Buck Briggs’s business contacts and other activities in the State of

              Texas and in this judicial district.

       13. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Durachem

              has committed acts of misappropriation, infringement and has a regular and established

              place of business in this District. Further, venue is proper because Defendant conducts

              substantial business in this forum, directly or through intermediaries, including, (i) at

              least a portion of the infringements alleged herein; and (ii) regularly doing or soliciting

              business, engaging in other persistent courses of conduct and/or deriving substantial

              revenue from goods and services provided to individuals in Texas and this District.

       III.       FACTUAL BACKGROUND

       14.        James Buck Briggs worked at Coil, which is licensed to practice the technology

covered by the Patents-in-Suit. He was intimately involved with the design details for Coil’s oil
                Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 4 of 27



and gas completion fluid and hydration trailers subject to a Confidentiality and Nondisclosure

Agreement dated in March of 2014 with Coil Chem, LLC (“NDA”). The NDA, among other

things, prohibited Briggs from disclosing Confidential Information he learned from Coil.

          15.    Upon accepting employment with Coil, Briggs received the Employment

Handbook (“Handbook”) which provided Coil procedures and conditions of employment. On

April 8, 2014, acknowledged receipt of the Handbook. The Handbook contained the following

clause:

          During the course of work, an employee may become aware of confidential
          information about Coil Chem, LLC's business, including but not limited to
          information regarding Company finances, pricing, products and new product
          development, software and computer programs, marketing strategies, suppliers,
          customers and potential customers, and knowledge, skills and abilities of personnel.
          An employee also may become aware of similar confidential information belonging
          to the Company's clients. It is extremely important that all such information remain
          confidential, and particularly not be disclosed to our competitors. Any employee
          who improperly copies, removes (whether physically or electronically), uses or
          discloses confidential information to anyone outside of the Company may be
          subject to disciplinary action up to and including termination. Employees may be
          required to sign an agreement reiterating these obligations.



Further, the Handbook includes a separation clause reminding employees that if they leave the

company they must return all confidential information:

          5.17. If You Must Leave Us
          Should you decide to leave the Company, we ask that you provide your Supervisor
          with at least 2 weeks advance notice of your departure. Your thoughtfulness will
          be appreciated.
          All Company property including, but not limited to, keys, security cards, parking
          passes, laptop computers, fax machines, uniforms, etc. must be returned at
          separation. Employees also must return all of the Company's Confidential
          Information upon separation. To the extent permitted by law, employees will be
          required to repay the Company (through payroll deduction, if lawful) for any lost
          or damaged Company property.
          As noted previously, all employees are employed at-will and nothing in this
          handbook changes that status.
                Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 5 of 27



Briggs did not give appropriate Notice and took Company Confidential information when

he left as explained herein.


       16.       While at Coil, James Buck Briggs obtained access to trade secrets, confidential

information, customer lists and information, manufacturing contacts and sources, and know-how

relating to Coil’s oil and gas completion fluid and hydration trailers, such as technical

specifications, quality systems, manufacturing processes, system plans, customer lists,

manufacturers lists (contacts and sources), process diagrams, process characteristics, pricing lists,

and the like.

       17.       James Buck Briggs employment with Coil ended in August 2015.

       18.       Based on information and belief, James Buck Briggs began working for Durachem

after his employment with Coil ended. James Buck Briggs shared Coil’s trade secrets, confidential

information, manufacturing contacts and sources, and know-how without authorization from Coil.

James Buck Briggs knowingly violated a non-disclosure agreement with Coil.

       19.       On or about October 1, 2017, Chad Miller of Durachem provided photographs of

an oil and gas completion fluid hydration trailer to Danny Wesley, President of Coil, that showed

a trailer incorporating Noles Intellectual Properties’ patented features.        The trailer in the

photographs bore a logo from Friesen Trailers in Castle, Oklahoma on it.

       20.       Within a few days, Mr. Wesley visited Friesen Trailers and spoke to its employee

Mr. Abe Enns.

       21.       Mr. Wesley asked Mr. Enns who Friesen was making the oil and gas completion

fluid hydration trailer for. Mr. Enns informed Mr. Wesley that Friesen was making the oil and

gas completion fluid hydration trailer for Durachem.
                Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 6 of 27



          22.     Mr. Wesley told Mr. Enns that Friesen and Durachem was not authorized to

make, use, sell, or offer for sale the oil and gas completion fluid hydration trailer and for Friesen

to stop building the trailer.

          23.     Mr. Enns at Friesen did not respond to Mr. Wesley’s demand to Friesen to stop.

          24.     Mr. Wesley took photographs of the trailer on or about the day he spoke to Mr.

Enns. Said photographs are attached as Exhibits C-1 and C-2.

                  a. Exhibit C-1 shows a picture of the trailer with a tube bundle under the trailer

                     and a tote on the trailer bed.

                  b. Exhibit C-2 shows another perspective of the trailer with the pumps and

                     control systems toward the front of the bed and the tote toward the back. The

                     tube bundle is visible under the trailer.

          25.     On or about February 1, 2019, Mr. Wesley took another trip to Friesen.

          26.     On the second trip, Mr. Wesley saw that Friesen was making another oil and gas

completion fluid hydration trailer.

          27.     Like the first trailer, the second trailer included features patented by Noles IP

without authorization.

          28.     On or around June 3, Durachem posted a picture of what Mr. Wesley believes was

the second Friesen trailer on Facebook. The picture of second Friesen trailer is attached as

Exhibit D.

          29.     Exhibit D shows a trailer with features which are substantially similar to the

features of the trailer pictured in Exhibit C, except that the trailer pictured in Exhibit C-1 and

Exhibit C-2 comprises fluid totes. During normal use, fluid totes would be installed on the trailer

shown in Exhibit D. It is believed there are further trailers.

    IV.         INFRINGEMENT OF THE ‘732 PATENT
             Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 7 of 27



        30. Plaintiffs hereby incorporate paragraphs 1-29 as if they were set forth herewith.

        31. On October 10, 2017, U.S. Patent No. 9,782,732 (“the ’732 patent”), entitled “Polymer

           blending system” was duly and legally issued by the U.S. Patent and Trademark Office.

           Noles Intellectual Properties owns the ’732 patent by assignment.

        32. The ’732 patent’s Abstract states, “A system for blending polymers and other chemicals

           in an aqueous liquid is provided. Static mixers and tubes, preferably in one or more

           tube bundles, provide a volume sufficient to allow a residence time in the system to

           hydrate a polymer. Static mixers may be integrated with a tube bundle. The system may

           be mounted on a portable base such as a trailer. The concentration of polymer and

           chemicals in water may be controlled by a controller. A variable speed electric pump

           may be utilized to precisely control the amount of polymers or other chemicals added

           to the aqueous liquid.”

        33. The following chart illustrates how features of Durachem’s completion fluid hydration

           trailers meet the claims of the ’732 patent:


Claim      Element                   Corresponding structure
1          A system for blending     Durachem procured two or more oil and gas completion fluid
           polymers to form a        hydration trailers for blending polymers to form a polymer
           polymer solution in       solution in water. The liquids are stored in totes on the trailer
           water, comprising:        bed and pumped into the piping under the trailer where the
                                     blending occurs.
  Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 8 of 27




                           Exhibit C-1.




                           Exhibit C-2.




                           Exhibit D.
a water flow meter for     The two or more Durachem oil and gas completion fluid
connection to a source     hydration trailers include water flow meters with connections
of water, a connection     for adding a suspension of polymer in oil to water with an
for       adding       a   input for a source of water in a tote and an outlet. The flow
suspension of polymer      meter is a non-invasive flow meter that uses electrical current
in oil to the water, the   to measure the velocity of the fluid as it passes through the
  Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 9 of 27



connection having a       system. This velocity within a known diameter is then
first    input      for   converted to a rate within the micro-processor. Pre-selected
connection to a source    dosage ratios are entered into the processor as a volumetric
of water and an outlet;   ratio of the total water flow. This is calculated within the
                          processor in the form or gallons of chemical per 10 barrels of
                          water or gallons of chemicals per 1,000 gallons of water.




                          Exhibit C-1.

a      tube      bundle The two or more Durachem oil and gas completion fluid
connected to the hydration trailers include tube bundles that have a plurality of
connection          and sections of tubes and are connected to the connection.
comprising a plurality
of sections of tubes;




                          Exhibit C-1.




                          Exhibit C-2.
 Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 10 of 27




                          Exhibit D.

a    variable    speed    The two or more Durachem oil and gas completion fluid
electric pump for         hydration trailers include a variable speed electric pump for
connection to a source    connecting to a source of polymer in oil in a tote with a second
of polymer in oil, the    input. In addition, the pumps that are used on this unit are
connection having a       electric over hydraulic pumps that utilize the Graco 290
second input for the      extreme fluid ends. The Graco 290 provides the highest turn
polymer in oil;           down ratio: 700 to 1. Giving each pump the capability of
                          pumping between: 0.10/gpm of chemicals to 2/gpm of
                          chemicals. This system also allows the volumetric ratio
                          between the upper piston and the lower pumping barrel to be
                          changed to provide for higher or lower chemical
                          requirements. This structure also regulates the maximum
                          hydraulic pressure delivered to the drive system.




                          Exhibit C-1.

a     controller    for   The two or more Durachem oil and gas completion fluid
sending signals to the    hydration trailers include a controller for sending signals to
variable speed electric   the variable speed electric pump to control a flow rate of the
pump to control a flow    polymer in oil in response to signals from the water flow
rate of the polymer in    meter. Multiple pumps provide for simultaneous introduction
oil in response to        of plural chemicals controlled within the same processor and
signals received from     then controlled by the VFD. (Variable Frequency Drive).
the water flow meter      That then uses the relationship between the Hertz of the motor
                          to establish rpm thereby converting RPM to the rate of the oil
      Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 11 of 27



                               that is being provided to the upper drive piston. This unit can
                               then be ran from the browser of a computer or smart phone.
                               The data pump rates, pressures and chemical dosage rates and
                               cumulative volumes are then recorded into the data
                               acquisition system to generate real time data or entire job
                               reports. This information can be accessed from the unit
                               directly via wire or modem or over a cellular network.




                               Exhibit C-1.


2    The system of claim 1     Based on information and belief, the two or more Durachem
     further comprising a      oil and gas completion fluid hydration trailers include 180-
     static mixer outside      degree bends incorporated into the tube bundles as static
     the tube bundle and       mixers.
     connected to the tube
     bundle.
3.   The system of claim 1     The Durachem trailers may be connected by pump to a water
     further comprising a      tank filled with water.
     pump connected to the
     source of water.
4.   The system of claim 1     The Durachem trailers include with a tube bundle that can be
     wherein a volume of       adjusted to provide a variety of readjust the resident time for
     the tube bundle is        fluid flowing through the tube bundle at a selected flow rate.
     selected to provide a
     selected      residence
     time of fluid flowing
     through the tube
     bundle at a selected
     flow rate.
9.   The system of claim 1     The Durachem trailers may be connected by pump to a water
     further including a       tank filled with water.
     source     of     water
     connected to the
     connection.
               Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 12 of 27



 10.        The system of claim 1      Based on information and belief, the two or more Durachem
            further including a        oil and gas completion fluid hydration trailers include tube
            plurality of static        bundles with 180 degree bends incorporated into the tube
            mixers located within      bundles as static mixers.
            the tube bundle.



         34. As illustrated in the table above, Durachem infringes claims 1-4 and 9-10 of the ’732

               patent either literally or under the doctrine of equivalents. On information and belief,

               Durachem also infringes claims 5-8.

         35.      Durachem has known of the ’732 patent at least by March 9, 2018 when Coil sent

Durachem its cease and desist letter regarding Durachem’s first infringing completion fluid

hydration trailer.

         36.      Durachem has caused and will continue to cause Noles Intellectual Properties and

its licensees damage by infringing the ’732 patent.

    V.         INFRINGEMENT OF THE ’354 PATENT

         37. Plaintiffs hereby incorporate paragraphs 1-36 as if they were set forth herewith.

         38. On June 20, 2017, U.S. Patent No. 9,682,354 (“the ’354 patent”) entitled “Polymer

               blending system” was duly and legally issued by the U.S. Patent and Trademark Office.

               Noles Intellectual Properties owns the ’354 patent by assignment.

         39.      The ’354 patent’s Abstract states “A system for blending polymers and other

chemicals in an aqueous liquid is provided. Static mixers and tubes, preferably in one or more tube

bundles, provide a volume sufficient to allow a residence time in the system to hydrate a polymer.

Static mixers may be integrated with a tube bundle. The system may be mounted on a portable

base such as a trailer. The concentration of polymer and chemicals in water may be controlled by

a controller. A variable speed electric pump or a metering valve may be utilized to precisely control

the amount of polymers or other chemicals added to the aqueous liquid.”
               Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 13 of 27



         40.     The following chart illustrates how features of Durachem’s completion fluid

hydration trailers meet the claims of the ’354 patent:


 Claim     Element                  Corresponding structure
 1         A system for blending    Durachem procured two or more completion fluid hydration
           polymers to form a       trailers for blending polymers to form a polymer solution in
           polymer solution in      water. The liquids are stored in totes on the trailer bed and
           water, comprising:       pumped into the piping under the trailer where the blending
                                    occurs.




                                    Exhibit C-1.




                                    Exhibit C-2.
 Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 14 of 27




                           Exhibit D.
a water flow meter for     The two or more Durachem completion fluid hydration
connection to a source     trailers include water flow meters with connections to a
of water; a connection     source of water and a connection for adding a suspension of
for       adding       a   polymer in oil to the water including the input and a tube
suspension of polymer      bundle connected to the connection and a plurality of tubes
in oil to the water, the   under the trailer and static mixers. A variable speed electric
connection having an       pump or a metering valve may be utilized to precisely control
input for connection to    the amount of polymers or other chemicals added to the
a source of water; a       aqueous liquid.
tube bundle connected
to the connection and      The water flow meter with connections is shown below:
comprising a plurality
of sections of tubes
and static mixers;




                           Exhibit C-1.



                           Exhibits C-1, C-2, and D show a plurality of sections of tubes:




                           Exhibit C-1.
 Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 15 of 27



                          “Static mixers and tubes, preferably in one or more tube
                          bundles, provide a volume sufficient to allow a residence time
                          in the system to hydrate a polymer.” Abstract, ’354 patent,




                          Exhibit C-2.




                          Exhibit D.

                          The concentration of polymer and chemicals in water may be
                          controlled by a controller.




                          Exhibit D.

a polymer in oil flow     The two or more Durachem completion fluid hydration
meter for connection      trailers include polymer in oil flow meters for connection to
to a source of polymer    a source of polymer in oil in a tote and a connection having a
in oil; the connection    second input for the polymer in oil and a means for
having a second input     controlling the flow rate of the polymer in oil.
for the polymer in oil;
means for controlling
the flow rate of
polymer in oil;
      Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 16 of 27



     a     controller     for   The two or more Durachem completion fluid hydration
     sending signals to the     trailers include a controller for sending signals to the means
     means for controlling      for controlling the flow rate of polymer in oil to control the
     the flow rate of           flow rate of the polymer in oil in response to signals received
     polymer in oil to          from the water flow meter and the polymer in oil flow meter
     control the flow rate of   and an additional static mixer outside the tube bundle and
     the polymer in oil in      connected to the tube bundle.
     response to signals
     received from the
     water flow meter and
     the polymer in oil flow
     meter       and       an
     additional static mixer
     outside     the    tube
     bundle and connected
     to the tube bundle




                            Exhibit C-1.
2    The system of claim 1 The Durachem system includes a pump connectable to a
     further comprising a water source.
     pump connected to the
     source of water.
3.   The system of claim 1 The Durachem system includes a tube bundle that can be
     wherein a volume of adjusted to provide a variety of resonance time for fluid
     the tube bundle is flowing through the tube bundle at a selected flow rate.
     selected to provide a
     selected    resonance
     time of fluid flowing
     through said tube
     bundle at a selected
     flow rate.
6.    A system for blending Durachem procured two or more completion fluid hydration
     polymers to form a trailers for blending polymers to form a polymer solution in
     polymer solution in water. The liquids are stored in totes on the trailer bed and
     water, comprising:     pumped into the piping under the trailer where the blending
                            occurs.
 Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 17 of 27




                           Exhibit C-1.




                           Exhibit C-2.




                           Exhibit D.
a water flow meter for     the two or more Durachem completion fluid hydration trailers
connection to a source     include water flow meters with connections to a source of
of water; a connection     water in a tote and a connection for adding a suspension of
for       adding       a   polymer in oil to the water including the input and a tube
suspension of polymer      bundle connected to the connection and a plurality of tubes
in oil to the water, the   under the trailer and static mixers.
connection having an
input for connection to    Shown below is the water flow meter with connections:
a source of water; a
 Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 18 of 27



tube bundle connected
to the connection and
comprising a plurality
of sections of tubes
and static mixers;


                         Exhibit C-1, extract.


                         Here is the plurality of sections of tubes in Exhibit C-1 and
                         Exhibit C-2 and Exhibit D.




                         Exhibit C-1, extract.




                         Exhibit C-2.




                         Exhibit D.
a polymer in oil flow    The two or more Durachem completion fluid hydration
meter for connection     trailers include polymer in oil flow meters for connection to
to a source of polymer   a source of polymer in oil in a tote and a connection having a
in oil; the connection   second input for the polymer in oil and a means for
having a second input    controlling the flow rate of the polymer in oil.
      Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 19 of 27



     for the polymer in oil;
     means for controlling
     the flow rate of
     polymer in oil;

     and a controller for       The two or more Durachem completion fluid hydration
     sending signals to the     trailers include a controller for sending signals to the means
     means for controlling      for controlling the flow rate of polymer in oil to control the
     the flow rate of           flow rate of the polymer in oil in response to signals received
     polymer in oil to          from the water flow meter and the polymer in oil flow meter
     control the flow rate of   and an additional static mixer outside the tube bundle and
     the polymer in oil in      connected to the tube bundle.
     response to signals
     received from the
     water flow meter and
     the polymer in oil flow
     meter and a high-
     pressure          pump
     connected to the tube
     bundle


                                Exhibit C-1, extract.


     and having a discharge     the two Durachem completion fluid hydration trailers include
     pressure        sensor     a discharge pressure sensor wherein a pressure signal is sent
     wherein a pressure         to the controller from the pressure sensor on the output of the
     signal is sent to the      high-pressure pump. Multiple pumps provide for
     controller from the        simultaneous introduction of plural chemicals controlled
     pressure sensor on the     within the same processor and then controlled by the VFD.
     output of the high-        (Variable Frequency Drive). That then uses the relationship
     pressure pump.             between the Hertz of the motor to establish rpm thereby
                                converting RPM to the rate of the oil that is being provided to
                                the upper drive piston. This rate of oil is then used to provide
                                the direct correlation between the movement of the piston and
                                the volume of the polymer that is pumped, it is then used as a
                                noninvasive flow meter for the polymer pump volume.

7.   The system of claim 1
     further comprising a
     high-pressure pump
     having a discharge
     pressure       sensor
     wherein a pressure
     signal is sent to the
              Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 20 of 27



           controller from the
           pressure sensor on the                            Exhibit C-1, extract.
           output of the high-
           pressure pump.                                    The pressure sensor of the
                                                             Durachem system prevents the
                                                             high-pressure chemical pumps
                                                             from over pressuring the low-
                                                             pressure tube bundle positioned
                                  below the trailer. This feature functions as an emergency shut
                                  off valve or an emergency over pressure switch.
 8.        The system of claim 7 The high pressure Graco 290 pump in the system includes a
           further comprising a mass flow meter connected to the output of the high pressure
           mass flow meter pump.
           connected to the
           output     of    high-
           pressure pump.
 9.        The system of claim 1 The Durachem system can be connected by pump to a water
           further including a tank filled with water.
           source     of    water
           connected to the
           connection.
 10.       The system of claim 1 Based on information and belief, the two or more Durachem
           further including a oil and gas drilling fluid hydration trailers include tube
           plurality of static bundles with 180-degree bends incorporated into the tube
           mixers located within bundles as static mixers.
           the tube bundle.


        41.     As illustrated in the table above, Durachem infringes claims 1-3 and 6-10 of the

’354 patent either literally or under the doctrine of equivalents. Upon information and belief,

Durachem also infringes claims 4 and 5 of the ‘354 patent.

        42.     Durachem has known of the ’354 patent since at least March 9, 2018 when Coil

sent Durachem its cease and desist letter regarding Durachem’s first infringing completion fluid

hydration trailer.

        43.     Durachem has caused and will continue to cause Noles Intellectual Properties

damage by infringing the ’354 patent.
          Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 21 of 27



VI.      MISAPPROPRIATION OF TRADE SECRETS UNDER TEXAS UNIFORM
         TRADE SECRETS ACT

      44. Plaintiffs hereby incorporate paragraphs 1-43 as if they were set forth herewith.

      45. Plaintiffs have developed and owns numerous trade secrets that are used in interstate

         commerce related to Coil’s oil and gas completion fluid and hydration trailers,

         including, without limitations technical specifications, quality systems, manufacturing

         processes (contacts and sources), system plans, customer lists, manufacturers lists,

         process diagrams, process characteristics, pricing lists, and the like.

      46. Coil took appropriate steps to keep such trade secrets as confidential including, at least,

         but not limited to, making all employees sign for Employment Handbooks which

         contain confidentiality provisions.

      47. Defendants obtained Coil’s trade secrets in violation of certain confidentiality

         agreements and procedures in the Employment Handbook. Specifically, Defendants

         took and used one or more of technical specifications for gas completion fluid and

         hydration trailers.

      48. Defendants used Coil’s trade secrets, in at least, but not limited to, the formation and

         marketing of Durachem and the manufacture, marketing and use of fluid and hydration

         trailers. As a result of Defendants’ actions, Coil has been damaged and continues to

         suffer damage, at least to the value of Coil’s product lines and the time and effort that

         went into the development of the product lines.

      49. Coil is entitled to recover exemplary damages and court costs.

      50. Coil is entitled to injunctive relief based upon Defendants’ misappropriation of trade

         secrets.

VII.     MISAPPROPRIATION OF TRADE SECRETS UNDER DEFENSE OF
         TRADE SECRETS ACT
    Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 22 of 27




51. Plaintiffs hereby incorporate paragraphs 1-50 as if they were set forth herewith.

52. Plaintiffs have developed and owns numerous trade secrets that are used in interstate

   commerce related to Coil’s oil and gas completion fluid and hydration trailers,

   including, without limitations technical specifications, quality systems, manufacturing

   processes (contacts and sources), system plans, customer lists, manufacturers lists,

   process diagrams, process characteristics, pricing lists, and the like.

53. Coil took appropriate steps to keep such trade secrets as confidential including, at least,

   but not limited to, making all employees sign Employment Handbooks which contain

   confidentiality provisions.

54. The trade secrets and confidential information derive independent economic value from

   not being generally known or readily ascertainable through proper means by another

   person who can obtain economic value from the disclosure or use of the information.

55. Defendants used Coil’s trade secrets after May 11, 2016, in at least, but not limited to,

   the formation and/or continued marketing of Durachem and the manufacture,

   marketing and use of fluid and hydration trailers. As a result of Defendants’ actions,

   Coil has been damaged and continues to suffer damage, at least to the value of Coil’s

   product lines and the time and effort that went into the development of the product

   lines.

56. Defendants obtained Coil’s trade secrets in violation of certain confidentiality

   agreements and procedures in the Employment Handbook. Specifically, Defendants

   took and used one or more of technical specifications for gas completion fluid and

   hydration trailers.

57. Coil is entitled to recover exemplary damages and court costs.
      Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 23 of 27



  58. Coil is entitled to injunctive relief based upon Defendants’ misappropriation of trade

     secrets.

VIII. MISAPPROPRIATION OF CONFIDENTIAL INFORMATION

  59. Plaintiffs hereby incorporate paragraphs 1-58 as if they were set forth herewith.

  60. Plaintiffs have developed and certain confidential information that is used in interstate

     commerce related to Coil’s oil and gas completion fluid and hydration trailers,

     including, without limitations technical specifications, quality systems, manufacturing

     processes (contacts and sources), system plans, customer lists, manufacturers lists,

     process diagrams, process characteristics, pricing lists, and the like.

  61. Coil took appropriate steps to keep such information as confidential including, at least,

     but not limited to, making all employees sign Employment Handbooks which contain

     confidentiality provisions.

  62. The confidential information derives independent economic value from not being

     generally known or readily ascertainable through proper means by another person who

     can obtain economic value from the disclosure or use of the information.

  63. Defendants used Coil’s confidential information, in at least, but not limited to, the

     formation and/or continued marketing of Durachem and the manufacture, marketing

     and use of fluid and hydration trailers. As a result of Defendants’ actions, Coil has

     been damaged and continues to suffer damage, at least to the value of Coil’s product

     lines and the time and effort that went into the development of the product lines.

  64. Defendants obtained Coil’s confidential information in violation of certain

     confidentiality agreements and procedures in the Employment Handbook. Specifically,

     Defendants took and used one or more of technical specifications for gas completion

     fluid and hydration trailers.
               Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 24 of 27



           65. Coil is entitled to recover exemplary damages and court costs.

           66. Coil is entitled to injunctive relief based upon Defendants’ misappropriation of

              confidential information.

     IX.      BREACH OF CONTRACT

           67. Plaintiffs hereby incorporate paragraphs 1-66 as if they were set forth herewith.

           68. Briggs entered into valid and binding contracts, namely confidentiality agreements and

              the Employment Handbook.

           69. Coil substantially performed its obligations under the contracts.

           70. Briggs breached his terms of the contract by sharing Coil’s trade secrets and

              confidential information with others, including but not limited to others at Durachem.

           71. Coil is entitled to actual damages and its attorneys’ fee.

X.         UNJUST ENRICHMENT

           72. Plaintiffs hereby incorporate paragraphs 1-71 as if they were set forth herewith.

           73. Defendants have retained, or are in the process of retaining, for their own use and

              benefit,

           74. Coil’s rights in and to the technology, trade secrets, confidential information and any

              proceeds therefrom.

           75. As a direct and proximate result of Defendants’ acts, Coil has been damaged and

              Defendants have been unjustly enriched. If Defendants are allowed to continue to retain

              rights in and to and/or practice the technology, trade secrets, and confidential

              information, they will continue to be unjustly enriched to the further detriment of Coil.

           76. Defendants’ conduct proximately caused Coil’s injuries.

           77. Coil incurred actual injury at least to the measure of the value it lost through

              Defendants’ use and sales of Coil’s fluid ad hydration trailers.
              Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 25 of 27



      78. Coil is entitled to recover actual damages and exemplary damages.

XI.   PRAYERS FOR RELIEF

      WHEREFORE Plaintiffs respectfully request that this Court:

      i.        Enter judgment that Durachem have infringed the ’732 and ’354 patents;

      ii.       Award Plaintiffs damages in an amount sufficient to compensate Plaintiffs for

                Durachem’s infringement of the ’732 and ’354 patents, in an amount no less than a

                reasonable royalty and lost profits, together with prejudgment and post-judgment

                interest and costs under 35 U.S.C. § 284;

      iii.      Award Plaintiffs an accounting for acts of infringement not presented at trial and

                an award by the Court of additional damage for any such acts of infringement;

      iv.       Declare this case to be “exceptional” under 35 U.S.C. § 285 and award Plaintiffs

                its attorneys’ fees, expenses, and costs incurred in this action;

      v.        Declare Durachem’s infringement of ’732 and ’354 patents to be willful and award

                treble damages, including attorneys’ fees, expenses, and costs incurred in this

                action and an increase in the damage award pursuant to 35 U.S.C. § 284;

      vi.       Enter a preliminary and permanent injunction against Durachem to cease all

                infringing activity; and,

      vii.      Award Plaintiffs such other and further relief as this Court deems just and proper.

      AND WHEREFORE Coil respectfully requests that this Court:

      viii.     Enter judgment that Briggs and Durachem have misappropriated trade secrets and

                confidential information owned by Coil;
        Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 26 of 27



ix.       Award damages to Coil in an amount sufficient to compensate Coil for Briggs’s

          and Durachem’s misappropriation of trade secrets and confidential information,

          together with prejudgment and post-judgment interest and costs;

x.        Enter a preliminary and permanent injunction against Briggs and Durachem to

          cease all use of Plaintiffs’ trade secrets and confidential information;

xi.       Award exemplary damages to Coil based on the willful and intentional conduct of

          Briggs and/or Durachem is misappropriating Coil’s trade secrets and confidential

          information;

xii.      Award attorneys’ fees to Coil based on the willful and intentional conduct of Briggs

          and/or Durachem is misappropriating Coil’s trade secrets;

xiii.     Award Coil both actual damages and attorneys’ fees for Briggs breach of contract;

xiv.      Award Coil both actual, attorneys’ fees and exemplary damages for Briggs and

          Durachem’s unjust enrichment; and,

xv.       Award Coil such other and further relief as this Court deems just and proper.

XII.      JURY DEMAND

Coil and Noles IP hereby request a trial by jury on issues so triable by right.

                                         Respectfully submitted,

                                         Ramey & Schwaller, LLP


                                         By: /s/ William P. Ramey, III
                                         William P. Ramey, III
                                         Texas Bar No. 24027643
                                         5020 Montrose Blvd., Suite 750
                                         Houston, Texas 77006
                                         Telephone: (713) 426-3923
                                         Facsimile: (832) 900-4941
                                         wramey@rameyfirm.com
Case 7:19-cv-00225 Document 1 Filed 09/30/19 Page 27 of 27




                          Attorneys for Coil Chem, LLC ad Noles
                          Intellectual Property, LLC
